Title: From George Washington to Major General John Sullivan, 29 July 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir,
          Head Quarters West Point July 29th 1779
        
        I have been duly favored with your letter of the 10th, the contents of which are of so serious a nature, with respect to the Quarter Masters and Commissary’s departments, that I thought it my duty to communicate them to General Greene and Col. Wadsworth—If there has been neglect in either department, the delinquents must be reponsible to the public and these Gentlemen ought to be acquainted with what has been alledged.
        I cannot but repeat my intreaties, that you will hasten your operations with all possible dispatch; and that you will disencumber yourself of every article of baggage and stores which is not necessary to the expedition. Not only its success but its execution at all depends on this. Tis a kind of service in which both Officers and men must expect to dispense with conveniences and endure hardships—They must not and I trust will not expect to carry the same appa[ra]tus which is customary in other operations. I am persu[a]dded that if you do not lighten yourself to the greatest possible degree, you will not only imminently hazard a defeat, but you will never be able to penetrate any distance into the Indian Country—The greater part of your provisions will be consumed in preparation, and the remainder in the first stages of a tedious and laborious march.
        General Clinton in a letter to the Governor of the 6th Instant mentions his arrival at the south end of Otsege Lake where he was waiting your orders.
        Inclosed I transmit you extracts of two letters of the 7th and 27th instant from Major General Schuyler with interesting intelligence. I am with great regard Dr Sir Yr Most Obet, servant
        
          Go: Washington
        
        
          ⟨P.⟩s. This will be accompanied by Commissions for the four New York regiments and the 4th Pennsylvania—in three packages.
          Col. Broadhead has informed me that he had a prospect of undertaking an expedition against the Mingoes with the aid of some of the friendly Indians; I have encouraged him by all means to do it, if practicable: should it take place, it will be an useful diversion in your favor—as he will approach pretty near to your left flank.
        
       